 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilmington Heating Service,Inc.andGeneral Team-sters LocalNo. 326,affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Ware-housemen&Helpers ofAmerica. Cases 4-CA-4522 and 4-RC-7536October 1, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn July 22, 1968, Trial Examiner Lloyd Buchananissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certain unfairlabor practices within the meaning of the NationalLabor Relations Act, as amended, and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter,Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief and General Counsel filed a brief inanswer to Respondent's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-mem-ber panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.1.We agree with the Trial Examiner that Respond-ent violated Section 8(a)(1) of the Act. In making thisfinding, however, we do not rely, as did the TrialExaminer, on (a) President Tomczyk's statement toan employee that no one was going to tell him how torun his business, and (b) President Tomczyk's state-ment about the possibility of losing the SearsRoebuck account and resultant layoffs.' As to (a),thisstatementwasmade to an employee afterTomczyk had received a telephone call from a unionrepresentativewhich outraged him. He said to theemployee: "You should have heard the way the[Union] guy talked to me on the phone," and thenmade the further statement which the Trial Examinerfound unlawful. In this context, we find that thestatementwas not coercive, but merely reflectedTomczyk's indignation. As to (b), in making thestatement about the possibility of losing the SearsIMember Brown would affirm the Trial Examiner in this respectand thus also rely on such conduct in support of the 8(a)(5) findingRoebuck account with resultant layoffs, Tomczykexplained to employees that most of Respondent'swork was for Sears Roebuck, that if it granted wageincreases it would have to increase the prices chargedSearsRoebuck, and that if it did he was afraidRespondent might lose the account, which wouldnecessitate layoffs of employees. The statement there-foremerely conveyed to Respondent's employeesTomczyk's understanding of the possible economicconsequences to be expected if business costs wereincreased. It was a prediction of the possible eco-nomic effect of increased costs rather than a threat ofreprisal to force the employees to abandon the Unionand was therefore not unlawful?2.We adopt the Trial Examiner's finding thatRespondent's grant of wage increases to employeesLoveless andMarsh before the election violatedSection 8(a)(1). In doing so, we find that Respond-ent's purpose in granting the increases at the partic-ular time was to affect the outcome of the scheduledelection .33.We agree with the Trial Examiner that Respond-ent violated Section 8(a)(5) of the Act. In making thisfinding we rely on the fact that, as found by the TrialExaminer, at a meeting with employees on November7, after the Union sought recognition, a majority ofemployees told Tomczyk that they had signed cardsfor the Union. And, in this connection, we also takeinto account, Respondent's unlawful conduct calcu-lated to dissipate the Union's majority status. Wetherefore conclude that Respondent's refusal to. ac-cord recognition to, and to bargain with, the Unionwas unlawful.'4.As the Trial Examiner found merit in theUnion's objections to the election held on January16, 1968, we shall set aside the election. We shall alsodismiss the representation petition in view of thefinding that Respondent unlawfully refused to bar-gain with the Union and we shall issue a bargainingorder.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that Respondent, Wil-mington Heating Service, Inc., Wilmington, Delaware,itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as so modified.Delete section 1(b) of the Trial Examiner's Recom-mended Order and substitute the following:"(b)Granting wage increases to employees for the2Wagner IndustrialProducts Company, Inc.,170 NLRB No. 157.3N.L.R.B. v Exchange Parts Co.,375 U.S. 4054 Cf.Heck's Inc.,166 NLRB 186.173 NLRB No. 15 WILMINGTONpurpose of discouraging their union activities, pro-vided, however, that Respondent is not required torevoke any such benefits that it has granted."Delete the second indented paragraph of the TrialExaminer's "Notice To All Employees" and substi-tute the following.WE WILL NOT grant wage increases to employeesfor the purpose of discouraging their union activ-ities;provided,however, that nothing in theBoard's Order requires us to revoke increases here-tofore granted.IT IS HEREBY FURTHER ORDERED that the election inCase 4-RC-7536 conducted on January 16, 1968,be, and it hereby is, set aside, and that the petition inCase 4-RC-7536, be, and it hereby is dismissed.TRIAL EXAMINER'S DECISION AND REPORTAND RECOMMENATIONS ON OBJECTIONS TO ELECTIONBUCHANAN, Trial Examiner- The complaint herein (issuedMarch 29, 1968; charge filed January 26, 1968), alleges thattheCompany has violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, 73 Stat. 519, bythreat, grant of wage increases while a representation pro-ceeding was pending, and refusal to bargain with the Union ascollective-bargaining representative.The answer denies theallegations of unfair labor practice and certain allegations withrespect to commerce.Consolidated with the trial on the above issues was ahearing with respect to certain objections to election filed bythe Union concerning an election conducted by the Board onJanuary 16, 1963. It was early agreed that the proof in supportof the objections would be limited to that offered with respectto the unfair labor practices, or some of the latter.The case was tried before me at Wilmington, Delaware, onApril 29, 1968. (I regret that eight intervening cases havedelayed issuance of this Decision.) Pursuant to permissiongranted to all parties, a brief has been filed by the GeneralCounsel.Upon the entire record in the case and from my observationof the witnesses, I make the following-FINDINGS OF FACT (WITH REASONSi THEREFOR)AND CONCLUSIONS OF LAW1.THE COMPANY'S BUSINESS AND THELABOR ORGANIZATION INVOLVEDCertain facts concerning the Company's status as a T)ela-ware corporation and the nature and extent of its business areadmitted. The Regional Director, in his Decision and DirectioniMy reasons,set forthin each decision,are thosestated by me, andnot differentones attributedby those who have not faithfullyexaminedthe record I now finditnot only appropriate but also unfortunatelynecessary(CfCentral Machine & Tool Works,171 NLRB No. 139) tonotethat my findings of violation are based on the evidence which hasbeen properlypresented by allegations,original oramended, or whichhas been fullylitigated,as noted below. On the other hand, howeverclearly an act describedon reviewmayappearto be violative,my reasonfor not findingthe violation when it isnot placedin issue should berecognized as detailedin the TrialExaminer'sDecision and because ofthe lack ofallegation and full litigation,which shouldbe apparent onHEATING SERVICE69of Election of December 20, 1967, found and concluded thatthe Company is engaged in commerce within the meaning ofthe Act. Pursuant to Section 102.67(f) of the Board's Rulesand Regulations, Series 8, as amended, I find and concludeac.;ordingly, no request for review having been filed underSection 102.67(b). I also find and conclude that, as admitted,the Union is a labor organization within the meaning of theAct.IITHE UNFAIR LABOR PRACTICESA. The Alleged Independent Violationof Section 8(a)(1)Reference will be made to reduction in the number ofemployees in the unit from nine to three after union cardswere signed. The most unusual circumstance in this case is notthe interference or refusal to bargain which are alleged but thatsuch reduction in force was apparently nondiscriminatory andis not alleged to have been violative.Armed with seven union membership cards and a likenumber of checkoff authorization cards, the Union filed therepresentation petition in the election proceeding herein onNovember 6, 1967, and Amatrudi, its representative, tele-phoned the Company's president, Tomczyk. We have not beenfavored with details of this conversation beyond mention ofAmatrudi's statement of his representative capacity, his re-ference to a letter, and Tomczyk's denial of its receipt; he didthereafter receive the letter. Amatrudi evidently declared theUnion'smajority for Tomczyk, now upset, complained toemployee Coulbourn, "You should have heard the way the guytalked tome on the phone." Employee Ryan was inTomczyk's office during the call from Amatrudi. Tomczykasked Ryan why he had done that to him, explained that "theplace voted the union in" (we shall later note the absence of agood-faith doubt of the Union's majority), and threatened, "Ifyou voted the union in you will be out of a job." ToCoulbourn, Tomczyk also said that no one was going to tellhim how to run his business, and this was violative in thecontext of his reference to a call from a union representative.Tomczyk was observably uncomfortable, and I do not credithis testimony as he denied that he had threatened to close thedoors before letting someone tell him how to run his business.The next morning, Tomczyk joined the employees, whowere having coffee, and told them, " ... you know what thiscan mean, me losing my best customer, which would be Searsand Roebuck." This was repeated several times during the nextfew weeks, with warnings that the men would be out of jobs.Such a statement, based on unsupported anticipated reactionby a customer is not a prediction but a violative threat,2 andno less so because Tomczyk added a speculative element byreference to losing Sears because of a wage increase. (We shallsee that he did thereafter grant increases.) Although notexamination of the record In short, what appears to be a clear violationmay be without the necessary support in the facts properly before usThus, withan objective concern for accuracy,Ishall again point outbelow that a statementwhich maynot be lawfully made is not found tobe violative inasmuch as it was neither alleged nor litigated,whereasviolation is found in another which, although not alleged was, as weshall see, litigated.2 Neco Electrical Products Corporation,124 NLRB481, 482, 487,asmodified by unreportedOrder of theBoard dated April 13, 1961,after remandsub nom, InternationalUnionof Electrical,Radio andMachine Workers,AFL-CIO v N.L.R.B.,289 F.2d 757 (C.A.D.C.). 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged, this threat was fully litigated. There followed generaldiscussions on November 7 (1 do not credit Tomczyk's denialthat the Union was mentioned), in which it was made clear toTomczyk: "Everybody was in, everybody signed cards." I findno violation in the further statement attributed to Tomczyk asrelated to the loss ofSearsRoebuck: "Maybe this was all forthe best, I will fall back on my oil business." If emphasis benecessary, let me say emphatically that such a threat may notbe lawfully made; but unlike the other, it was neither allegednor litigated.On December 22, when the election was pending, theCompany gave a 20-cent increase to employees Loveless andHarry Marsh. (Other employees had receivedincreases earlier.)Harry Marsh testified that he learned of the increase when hereceived his check, he did not recall when he had received thelast prior increase. The record shows that Marsh had receivedhalf a dozen prior increases, never in December and each in theamount of 10 cents. Similarly, the single increase previouslygiven to Loveless was 10 cents in May 1967. An explanationoffered on the Company's behalf forincreasesgiven prior tothe close of the fiscal year ending on October 31 falls far shortof justifying the two larger ones given after the Decision andDirection of Election and when, as Tomczyk testified, businesswas not good. Necessity for the wage increases at that time hasnot been shown, nor were they part of a valid preexistingplan.3Ifind and conclude that the Company made violativethreatsand further interfered with employees' protectedconcerted activities by granting wage increases while anelection was pending. The basis for the findings and conclu-sions herein is clear without reference to credibility detailswhich must leave them undisturbed.B.The Alleged Violation ofSection 8(a)(5)The answer admits the allegation concerning the appropri-ate unit "if employer was engaged in `Commerce"', it deniesthe allegation because the Employer was not so engaged.Having found that the Company is engaged in Commercewithin the meaning of the Act, I find and conclude that thefollowing is an appropriate unit within Section 9(b) of theAct:All drivers, helpers, servicemen and installers at the Com-pany'sWilmington, Delaware, location, excluding officeclericalemployees, guards, watchmen, professional em-ployees and supervisors as defined in the Act.Whether at the trial level or any of the decisional levels,pointsmade must be valid and applicable. Some, althoughvalid, are not applicable. If applicable here, consideration ofunusual circumstances and their effect confirm, as we shallsoon see, the next step: recognition that the interferencefound and committed as soon as the petition was filed andrecognition sought on November 6, and thereafter, not onlytends to undermine the Union and to dissipate its majority,but also indicates absence of good-faith doubt of majority. Werecall that the Union on November 6 claimed a majority andthat the employees on November 7 confirmed to Tomczykthat they had signed union cards.In the absence of good-faith doubt,4 the obligation tobargain runs from time of demand and refusal where itappearsthat the Union has been authorized by a majority in the unit,and here, of nine employees, seven had signed cards. In theabsence of "unusual circumstances,"5 that obligation con-tinues regardless of change in the number or identity ofemployees in the unit. Indeed, had the Company respondedpositively to the bargaining demand as underJoy Silkit shouldhave, a later change in the unit under these circumstanceswould not have relieved it of the obligation to bargain.Thus with respect to reduction of the unit from nineemployees to three, the obligation to bargain would haveremained had such reduction been discriminatory. On theother hand, where it is nondiscriminatory, as here, a reductionso great between the time of petition and demand and the dateof electionisunusual-" . . . the size of the bargaining unitfluctuated radically within a short time.i6 But the 3 to 0 voteagainst the Union is not proof that the Company correctly andin good faith earlier appraised the situation when it refused tobargain. In this case peculiarly, it is clear for all to see that ofthe three employees who remained, all of whom are identifiedand voted against the Union, one had earlysignedmembershipand checkoff authorization cards and a second signed acheckoff card on November 16. To rely on the election resultwhile ignoring the earlier signings would be to force on theUnion the very choice which the Board decriedinBernelFoam. 'Itwould ignore the tendency of the employer's act toaffect the employees in their right to engage in protectedconcerted activities. The Company itself barred the necessaryconditions for a free election, and it may not complain of adirection to bargain as a proper remedy.Ifind and conclude that the Company rejected thecollective-bargaining principle and, acting to undermine theUnion, has unlawfully refused since November 6 to bargainwith itThe Company's "conduct has been sufficientlyonerous to interferewith the election and to cause asubstantial deterioration in the union's status."8 The violationis to be found and the remedy applied whether or not it benecessary to consider the reduction in the number of em-ployees. (I am here anticipating and making it difficult tooverlook or ignore that I am myself suggesting that it isunnecessary to declare that such consideration is "unneces-sary.")III.THE OBJECTIONS TO THE ELECTIONThe objections referred to me are supported by theevidence concerning the violations found. Under the consolida-tionorder,"further processing" is left to the RegionalDirector.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case, Irecommend that the Company, Wilmington Heating Service,3 CfKellwood Company, Ottenheimer Bros. Mfg Division,1705 RayBrooks v. N.L R.B.,348 U.S996, 98.NLRB No.183, Kellwood Company, Southern Division,170 NLRB No6 Idat 99.184.7 Bernel Foam Products Co., Inc.,146 NLRB 1277, 1280.4 Joy Silk Mills, Inc.,85 NLRB 1263, 1265, enfd. as modified on8 Ibid.other grounds185 F.2d 732 (C.A.D C.),cert. denied341 U.S. 914. WILMINGTON HEATING SERVICEInc..Wilmington, Delaware, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Threatening employees in connection with protectedconcerted activities.(b)Granting wageincreaseswhile an election proceeding ispending, provided, however, the Company is not required torevoke any such benefits that it has granted.(c)Refusing to bargain collectively with the Union asexclusive representative of all employees in the appropriateunitwith respect to rates of pay, hours of employment, orother conditions of employment.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in the appropri-ate unit, and embody in a signed agreement any understandingreached.(b) Post at its place of business in Wilmington, Delaware,copies of the attached notice marked "Appendix."9 Copies ofsaid notice, on forms provided by the Regional Director forRegion 4, after being duly signed by its representative, shall beposted by the Company, immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsemployees are customarily posted. Reasonable steps shall betaken by the Company to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 4, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.'IFURTHER RECOMMEND that objections 4 and 5 toconduct affecting the election be sustained.9In the event that this Recommended Order is adopted by theBoard, the words"aDecision and Order"shall be substituted for thewords"the Recommended Order of a Trial Examiner"in the notice Inthe further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals,the words "a Decree of the UnitedStates Courtof AppealsEnforcing an Order" shall be substituted for thewords"aDecision and Order"The language in the notice is "simple[the employees are not] and readily understandable."CfHarry F.Berggren&Sons,Inc,165 NLRB No 35310 In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read "Notify the RegionalDirector for Region 4, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEES71Pursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees thatWE WILL NOT threaten employees in connection withprotected concerted activities.WE WILL NOT grant wage increases while an electionproceeding is pending, provided, however, that we will notrevoke increases heretofore granted.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe right to self-organization, to form labor organizations,to join or assist General Teamsters Local No. 326, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any other labororganization, to bargain collectively through representativesof their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8(a)(3) of the Act.WE WILL bargain, upon request, with General TeamstersLocal No. 326, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of Ameri-ca, as the exclusive representative of all employees in thebargaining unit described herein with respect to rates ofpay, hours of employment, or other conditions of employ-ment, and embody in a signed agreement any understandingreached. The bargaining unit is.Alldrivers,helpers, servicemen and installers at theCompany's Wilmington, Delaware, location, excludingoffice clerical employees, guards, watchmen, professionalemployees and supervisors as defined in the ActWILMINGTON HEATINGSERVICE,INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive days fromthe date of posting, and must not be altered, defaced, or coveredby any other materialIf employees have any question concerning this notice orcompliance with its provisions, they may communicate di-rectly with the Board's Regional Office, 1700 Bankers Securi-tiesBuilding,Walnut & Juniper Streets, Philadelphia, Penn-sylvania 19107, Telephone 597-7601.